Case 3:20-cv-16590-MAS Document 13-1 Filed 12/22/20 Page 1 of 2 PageID: 73




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 In re Congoleum Corporation, 1            :                Case No: 3-20-cv-16590-MAS
                                           :
                      Debtor.              :
 _________________________________________ :
                                           :                Chapter 11
 Bath Iron Works Corporation,
                                           :                Case No.: 20-18488 (MBK)
                      Plaintiff,           :
                                           :
         v.                                :                Adv. Pro.     No.:    20-01439
                                           :                (MBK)
 Congoleum Corporation,                    :
                                           :
                      Defendant.           :                MOTION FOR ANTHONY R.
                                           :                TWARDOWKSI, ESQUIRE'S
                                                            ADMISSION PRO HAC VICE



        The undersigned counsel for DVL, Inc. and DVL Kearny Holdings, LLC

 (together "DVL"), Eitan D. Blanc, Esquire, hereby moves for the admission pro hac vice

 of Anthony R. Twardowski, Esquire, as counsel for DVL in the above captioned matter,

 pursuant to Local Civil Rule 101.1(c), and in support thereof certifies as follows:

        1.      I am an attorney licensed to practice law in New Jersey by the Supreme

 Court of New Jersey and am admitted and eligible to practice in the U.S. District Court of

 New Jersey pursuant to Local Civil Rule 101.1(b).

        2.      Mr. Twardowski is a member in good standing of the bars of the Supreme

 Court of Pennsylvania, the U.S. Court of Appeals for the Third Circuit, and the U.S.

 District Court for the Eastern District of Pennsylvania.
Case 3:20-cv-16590-MAS Document 13-1 Filed 12/22/20 Page 2 of 2 PageID: 74




         3.      No disciplinary proceedings are pending against Mr. Twardowski in any

 jurisdiction and no discipline has previously been imposed on Mr. Twardowski in any

 jurisdiction.

         4.      Both Mr. Twardowski and I agree to comply with L. Civ. R. 101 (c).

         5.      I certify that the foregoing statements made herein are true and correct to

 the best of my knowledge and belief. I am aware that if any of the foregoing statements

 are willfully false, I am subject to punishment.

         WHEREFORE, undersigned counsel hereby requests that the Court grant this

 Motion and enter the proposed Order submitted herewith.



                                       ZARWIN, BAUM, DeVITO, KAPLAN,
                                       SCHAER, TODDY, P.C.


                                       By: /s/ Eitan D. Blanc_____________
                                          Eitan D. Blanc, Esq
                                          2005 Market Street, 16th Floor
                                           Philadelphia, Pa 19103
                                           T. 215-569- 2800
                                           F. 215-5769-1606
                                           edblanc@zarwin.com
                                          Attorney for DVL, Inc. and DVL Kearny
                                          Holdings, LLC

 Dated: December 22, 2020




 1
   The last four digits of the Debtor’s federal tax identification number are 8678. The
 Debtor’s corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New
 Jersey 08619.

                                              2
